Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158778                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PATRICIA ALDRICH and WENDY McKNIGHT,                                                                Elizabeth T. Clement
  Personal Representative of the Estate of                                                            Megan K. Cavanagh,
  JUDITH ANN KELLY,                                                                                                    Justices
               Plaintiffs-Appellants,
  v                                                                SC: 158778
                                                                   COA: 338140
                                                                   Saginaw CC: 16-028627-NO
  OHM SPECIALTY PHARMACY, LLC d/b/a
  DOWNS PHARMACY,
           Defendant-Appellee,
  and
  CHIDOZIE JOSHUA ONONUJU, D.O.,
  RAMON RODRIGUEZ, M.D., and AMERICAN
  MEDICAL MISSIONARY CARE, INC.,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2019
           p0522
                                                                              Clerk